
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 78
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Davis of Illinois
			 (for himself, Ms. Richardson,
			 Mr. Johnson of Georgia,
			 Ms. Jackson Lee of Texas,
			 Mr. Gutierrez,
			 Mrs. Christensen,
			 Mr. Butterfield,
			 Mr. Kissell,
			 Mr. Carnahan,
			 Ms. Lee of California,
			 Mr. Conyers,
			 Ms. Fudge,
			 Mr. Welch,
			 Mr. Peters,
			 Mr. Clay, Ms. Hahn, Mr.
			 Quigley, Mr. Cummings,
			 Mr. Hastings of Florida,
			 Mr. Clarke of Michigan,
			 Ms. Clarke of New York,
			 Ms. Eddie Bernice Johnson of Texas,
			 and Mr. Grijalva) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of Sickle
		  Cell Disease Awareness Month.
	
	
		Whereas Sickle Cell Disease is an inherited blood disorder
			 that is a major health problem in the United States and worldwide;
		Whereas Sickle Cell Disease causes the rapid destruction
			 of sickle cells, which results in multiple medical complications, including
			 anemia, jaundice, gallstones, strokes, and restricted blood flow, damaging
			 tissue in the liver, spleen, and kidneys, and death;
		Whereas Sickle Cell Disease causes episodes of
			 considerable pain in one’s arms, legs, chest, and abdomen;
		Whereas Sickle Cell Disease affects an estimated 70,000 to
			 100,000 Americans;
		Whereas approximately 1,000 babies are born with Sickle
			 Cell Disease each year in the United States, with the disease occurring in
			 approximately 1 in 500 newborn African-American infants, 1 in 1,000 newborn
			 Hispanic-Americans, and is found in persons of Greek, Italian, East Indian,
			 Saudi Arabian, Asian, Syrian, Turkish, Cypriot, Sicilian, and Caucasian
			 origin;
		Whereas more than 2,000,000 Americans have the sickle cell
			 trait, and 1 in 12 African-Americans carry the trait;
		Whereas there is a 1 in 4 chance that a child born to
			 parents who both have the sickle cell trait will have the disease;
		Whereas the life expectancy of a person with Sickle Cell
			 Disease is severely limited, with an average life span for an adult being 45
			 years;
		Whereas, though researchers have yet to identify a cure
			 for this painful disease, advances in treating the associated complications
			 have occurred;
		Whereas researchers are hopeful that in less than two
			 decades, Sickle Cell Disease may join the ranks of chronic illnesses that, when
			 properly treated, do not interfere with the activity, growth, or mental
			 development of affected children;
		Whereas Congress recognizes the importance of researching,
			 preventing, and treating Sickle Cell Disease by authorizing treatment centers
			 to provide medical intervention, education, and other services and by
			 permitting the Medicaid program to cover some primary and secondary
			 preventative medical strategies for children and adults with Sickle Cell
			 Disease;
		Whereas the Sickle Cell Disease Association of America,
			 Inc., remains the preeminent advocacy organization that serves the sickle cell
			 community by focusing its efforts on public policy, research funding, patient
			 services, public awareness, and education related to developing effective
			 treatments and a cure for Sickle Cell Disease; and
		Whereas the Sickle Cell Disease Association of America,
			 Inc., has requested that September 2011 should be designated as Sickle Cell
			 disease Awareness Month in order to educate communities across the Nation about
			 sickle cell and the need for research funding, early detection methods,
			 effective treatments, and prevention programs: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals
			 and ideals of Sickle Cell Disease Awareness Month; and
			(2)promotes education of teachers, school
			 nurses, and school personnel in educational strategies such as distance
			 learning and tutoring that will ensure children with Sickle Cell Disease can
			 continue to access and pursue their education.
			
